Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office action is in response to the amendment filed on 08/11/2022.  
Currently, claims 1-11, 13-15, 17-22 and 24-26 are pending.  

Claim Objections
Claim 1 (as well as claims 2-10 by dependence thereon) is objected to because of the following informalities:  in the last three lines of the claim it appears to begin to start to call parts that were introduced as “a top surface” and “a first upper surface” by alternate monikers “the second upper layer top surface” and “the first lower layer upper surface” respectively along with keeping the language “of the gate electrode” behind each one.  It appears however that this phrasing needs to be something along the lines of “wherein an entire length of the top surface of the second upper surface is less than or equal to the entire length of the first upper surface of the first lower layer” for proper phraseology and grammar as well as consistency.  

Claim 17 is objected to because of the following informalities:  in the second to last line “the length” is used to either introduce a new length or refer back to the “entire length”, however this is inappropriate or inconsistent grammar.  Whichever is the case needs to be decided and either make it “a length” or “another length” or “the entire length” depending on which the applicant intends.  

Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 (as well as claims 2-10 by dependence thereon) is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitations “the second upper layer top surface” and “the first lower layer upper surface" in the last three lines of the claim.  There is insufficient antecedent basis for both of these limitations in the claim formally at this time.  The applicant appears to be trying to refer to “the top surface of the second upper layer” and “the first upper surface of the first lower layer” respectively.  However, the applicant should ensure that this is what is intended.  For the purposes of examination the office will interpret the claim in this fashion as it appears to be what is intended in this context.  


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites the limitation “the length” in the second to last line of the claim.  There is insufficient antecedent basis for this limitation at this time as only an “entire length” has been introduced for this part.  The applicant appears to either be trying to refer to “the entire length” or to introduce a new length.  Whichever is the case, the applicant should ensure that this is worded appropriately.  For the purposes of examination the office is bound to adopt the broader of the two interpretations and will interpret the claim as though it is an attempt to introduce a new generic length of the recited part.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Or

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-3, 7-10 and 20 is/are rejected under 35 U.S.C. 102 (a)(2) as being anticipated by Jiang (US 2020/0251563 dated 06/14/2016).  
As to claim 1, Jiang shows in Fig. 6a-2 (and see additional embodiments that also anticipate throughout the reference) a semiconductor device, comprising: 
a III-nitride semiconductor material layer (see i-GaN channel layer 15 as well as the barrier layer numbered 16 but which was left undesignated in the Figures of the reference, though here found to be the layer above 15; [0065]); 
and a gate structure comprising: 
a first lower layer (see the lower gate part 26 as the lower layer; [0065]) on the III-nitride semiconductor material layer, the first lower layer having a first upper surface and a second lower surface opposite to the first upper surface and adjacent to the III-nitride semiconductor material layer (see upper and lower surfaces of 26); 
and a second upper layer (see the part of interconnect layer 36 that is acting as the upper part of the gate structure; [0066]) on the first lower layer, the second upper layer having a top surface and a bottom surface (note top and bottom surfaces of this layer just discussed); 
wherein an entire length of the second lower surface of the first lower layer of the gate structure is less than an entire length of the first upper surface of the first lower layer of the gate structure (see the entire length of the bottom surface of 26 being less than the entire length of the upper surface of 26 due to trapezoid shape), and wherein an entire length of the second upper layer top surface of the gate structure is less than or equal to the entire length of the first lower layer upper surface of the gate structure (here the office notes that along the lines of the discussion in the section on 35 U.S.C 112 above, the applicant appears to be discussing the entire length of the upper layer’s top surface being less than or equal to the entire length of the upper surface of lower layer, and the office here notes that the length of the top surface of the part of 36 noted above making up the top gate part is less than the entire length of the top surface of 26).  

As to claim 2, Jiang shows the device wherein the first lower layer of the gate structure tapers from a cross-sectional view perspective (note 26 tapers downwards in the cross sectional view).

As to claim 3, Jiang shows the device wherein the first lower layer of the gate structure tapers toward the III-nitride semiconductor layer (note the layer 26 is tapering downwards) and wherein the first lower layer includes a III-nitride semiconductor (note 26 is GaN; [0064]).

As to claim 7, Jiang shows the device wherein the first upper surface of the first lower layer of the gate structure is substantially planar (note the upper surface of the lower layer noted above is planar).  

As to claim 8, Jiang shows the device wherein the second upper layer of the gate structure is in direct contact with the first lower layer of the gate structure (note the upper layer designated above is in direct contact with the first lower layer noted above).  

As to claim 9, Jiang shows the device wherein the III-nitride semiconductor material layer is in direct contact with the second lower surface of the first lower layer of the gate structure (note that the channel/barrier structure of the GaN/AlGaN device is directly contacting the lower surface of the lower layer designated above in this context).  

As to claim 10, Jiang shows the device wherein the second upper layer of the gate structure is in direct contact with the first upper surface of the first lower layer of the gate structure (see the upper layer of the gate structure noted above being in direct contact with the upper surface of the lower layer of the gate structure noted above).  


As to claim 20, Jiang shows in Fig. 6a-2 (see also alternate embodiments in the reference that also anticipate), a semiconductor device, comprising: 
a III-nitride semiconductor material layer (see i-GaN channel layer 15 as well as barrier layer; [0065]); and 
a gate structure (see parts 26 and the part of gate interconnect layer 36 acting as the top part of the gate thereon; [0066]) comprising:  
a first lower layer on the III-nitride semiconductor material layer (see the lower gate part 26 as the lower layer; [0065]), the first lower having a cross-sectional shape of approximately an inverted trapezoid (see inverted trapezoid used in 0065) having a longer upper surface and a shorter lower surface (note longer upper surface than the lower surface that is shorter of this trapezoid); 
and a second upper layer (see the part of interconnect layer 36 that is acting as the upper part of the gate structure; [0066]) on the first lower layer, the second upper layer having a top surface and a bottom surface (see top and bottom surface of that part of 36 just mentioned); 
wherein a length of the top surface of the second upper layer is less than a length of the longer upper surface of the first lower layer (note that the top surface of the upper layer part of the interconnect layer making up 36 over the gate area has a length that is less than the length of the longer upper surface of the first lower layer 26).  


Claim(s) 11, 13–15 and 17 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Hebert (US 2010/0330754 published 12/30/2010).  
As to claim 11, Herbert shows a device (see Fig. 13 made by previous Figs; [0012]) comprising: 
a III-nitride semiconductor material layer (see layer 140 made of AlGaN; [0013]); 
and a gate structure (see 800+1210+1200; [0016] and [0019]) comprising: 
a first lower layer (see 800) on the III-nitride semiconductor material layer, the first lower layer having a first upper surface (here note the office will designate the small uppermost flat surface of 800, not including the curved parts and everything on far left and far right, but solely the uppermost surface of 800), and a second lower surface (note the second surface being the lowermost flat surface of 800, which is located just below where the numeral 310 is pointing in Fig. 13) opposite to the first upper surface and adjacent to the III-nitride semiconductor material layer; 
and a second upper layer (see upper layer of 1210+1200 on lower layer 800) on the first lower layer, 
wherein a ratio of an entire length of the first upper surface of the first lower layer of the gate structure to an entire length of the second lower surface of the first lower layer of the gate structure ranges from about 1.4 to 2.4 (note here that while the gate structure is note entirely to scale, the structure is detailed in its overall shape such that the lowermost small flat surface of 800 appears to be intended to disclose an embodiment that will have it be around 1/2 of the total length of the small flat uppermost surface of 800, such that the ratio is approximately 2.3-2.4 in this context as it is significantly less than 2.5 but not all that near to 2.2).  

As to claim 13, Herbert shows a device wherein the first surface of the first portion of the gate structure is substantially planar (note the flat surface of 800 on top being flat as along a plane).  

As to claim 14, Herbert shows a device wherein the first lower layer of the gate structure comprises an epitaxial p-type III-nitride semiconductor material (see [0016] describing like part 800 made by epi p type AlGaN which carries over to finished device).  

As to claim 15, Herbert shows a device wherein the first portion of the gate structure has a curved surface extending between the first surface and the second surface (see the right hand curved surface on bottom that extends between the first and second surface which here will ultimately help connect the uppermost flat surface of 800 to the lowermost flat surface of 800 by extending therebetween as a part therebetween).   

As to claim 17, Herbert shows a device wherein the second upper layer of the gate structure is in direct contact with the first lower layer of the gate structure (see where 1210 touches 800), and wherein a length of a first upper surface of the second upper layer of the gate structure is substantially the same as a (see issue under 35 U.S.C 112 above for why this is interpreted as introducing a new generic length) length of the first upper surface of the first lower layer of the gate structure (note that the entire length of the upper surface of 1210+1200 is the entire length of the upper part 1200 and note further that this is here compared to a generic non-total length of the topmost flat surface of 800 that is the same length).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.  

Claim(s) 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jiang (US 2020/0251563 dated 06/14/2016) in view of Boutros (US 9,368,622 patented 06/14/2016).  
As to claim 4, Jiang shows a device wherein the first lower layer of the gate structure has a third surface extending between the first upper surface and the second lower surface (see side surface extending between the upper and lower surfaces of the p type layer noted above), but fails to show it being explicitly one with an angle defined by the third surface with respect to the second lower surface ranges from about 95 degrees to about 145 degrees (note that the device as depicted likely has around 50 degrees from normal, or 140 degrees in applicant’s measurement system, maybe 130, but the design is not explicit as to the shapes being exact).

Boutros shows exact gate shapes for gate parts being a inverted trapezoid an having a side angle of around 60 degrees from normal (note the exact shapes shown are around 60 degrees from normal for a gate profile shape in Fig. 3 part 316a, note this would be around 120 degrees in applicant’s manner of measurement; col. 3, line 17-22).  

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have used the exact gate shapes taught by Boutros to make a gate shape with around 120 degrees angle measured from the bottom of the part, to make the gate part 26 in Jiang with the motivation of using exact shapes to design real life gates (see Boutros giving exact shapes for the profile to make devices in real life and Jiang giving a more generic description).  


As to claim 5, Jiang as modified by Boutrous above already shows a device wherein the first lower layer of the gate structure has a third surface extending between the first upper surface and the second lower surface (see same surface noted above), and wherein an angle defined by the third surface with respect to the second lower surface ranges from about 110 degrees to about 130° (note this is around 120 degrees in the combination above).  


Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jiang (US 2020/0251563 dated 06/14/2016) in view of Hikita et al. (“Hikita” US 2008/0079023 published 04/03/2008).
As to claim 6, Jiang shows the device as related above for claim 1, wherein the first lower layer of the gate structure has a third surface extending between the first upper surface and the second lower surface (note the side surface extending between upper and lower surface of 26), but fails to show it having an average surface roughness of the third surface is less than about 0.2 um.

Hikita shows making a p-type layer for under a gate metallization that is 100 nm in thickness (see 16 being 100 nm in [0104]).  

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use the 100 nm thickness of the p-type layer under a main gate metallization as taught by Hikita to make the thickness of the part 26 in Jiang with the motivation of using real life dimensions for making real life devices (see Jiang leaving their dimensions generic while Hikita suggests real life dimensions for making real devices).  

The office notes that even Jiang as modified by Hikita above fail to explicitly show the combined device having an average surface roughness of the third surface is less than about 0.2 um.  

However, the office notes here that once combined an embodiment would be within the lower bounds of this range would be at once envisaged as the entire layer 26 itself is only 100 nm thick when the 100 nm thickness is brought in from Hikita and having a surface roughness on its side that is larger than the entire layer’s thickness would not be realistic and for a real life embodiment the surface roughness would be expected to be equal to, at max, or less than the layer’s thickness in this context.  


Response to Arguments
Applicant’s arguments, see Remarks, filed 08/11/2022, with respect to the rejection(s) of claim(s) previously which were actually addressed have been fully considered and are persuasive.  Therefore, the grounds of rejection which were actually addressed have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the references noted above.  It is noted that Herbert remains under the alternate grounds of rejection previously applied for depending claims that depend from claim 11, which the applicant did not address in their reply (note the applicant arguing against the designation of the entire upper surface of 800 in Herbert, which is now changed in the grounds of rejection above to just the uppermost surface of 800).  The applicant does argue under an overall argument regarding the entire upper surface that the range of 1.4 to 2.4 of claim 11 is not taught or suggested.  The office does have to disagree under the alternate designation of surfaces here as though the reference is not explicit in naming those numbers, the reference does have a very particularly shaped gate and which in this context fairly implies the lowermost surface to be slightly less than half of the upper most surface, thus being a ratio of approximately 2.3-2.4.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRANT S WITHERS whose telephone number is (571)270-1570. The examiner can normally be reached 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GRANT S WITHERS/               Primary Examiner, Art Unit 2891